TECHNOLOGY RESEARCH CORPORATION
INDIVIDUAL DIRECTOR INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”), made and entered into as of
June 1, 2005, by and between TECHNOLOGY RESEARCH CORPORATION, a Florida
corporation (the “Company”), and _______________________, in his capacity as an
independent member of the Company’s Board of Directors (the “Indemnitee”).
 
BACKGROUND INFORMATION
 
In the judgment of the Company’s Board of Directors (the “Board”), individuals
with desired levels of experience and expertise have become more reluctant to
serve publicly-held corporations as directors or in other capacities unless
provided with adequate protection through insurance or contractual indemnities
against liabilities arising from claims brought against them as a consequence of
such service.
 
The Board has previously determined it to be in the best interests of the
Company and its shareholders for the Company to maintain at its expense
liability insurance to protect individuals serving the Company and its
subsidiaries from and against certain liabilities.  Although the furnishing of
such insurance has been a customary and widespread practice among United
States-based corporations and other business enterprises, the Board is concerned
that, given current market conditions and trends, such insurance may only be
available to the Company in the future at higher premium cost and with lesser
breadth of coverage.  It has also noted that directors, officers and other
individuals in service to business enterprises are being increasingly subjected
to expensive and time-consuming litigation relating to matters that
traditionally have been brought only against the enterprise.
 
The Company’s Bylaws provide that the Company shall indemnify and advance
expenses to each of its directors and officers in the manner set forth therein
and to the fullest extent permitted by applicable law.  Such law is principally
embodied in Section 607.0850 of the Florida Business Corporation Act, Chapter
607, Florida Statutes (the “FBCA”).  Each of the By-Laws and the FBCA, however,
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that indemnity agreements may be entered into between a
corporation and individual members of its board of directors, among others.
 
The Indemnitee has expressed concern that the protection available under the
Company’s Director and Officer insurance coverage, and as manifested by its
Bylaws and the FBCA, may be inadequate in the current environment, and that
without such protection he may not be willing to continue to serve as a Company
director. The Board desires for Indemnitee to continue to serve in such
capacity, and therefore believes it to be prudent for the Company to obligate
itself by means of a direct contractual promise, in the form of this Agreement,
to indemnify, and to advance expenses on behalf of, the Indemnitee so that he
will hereafter continue to serve the Company free from undue concern that he may
not be so indemnified.
 
The parties understand that this Agreement is intended to supplement the
protections offered by the FBCA, the Company’s Bylaws or its liability insurance
coverage, and that any resolutions or written actions heretofore adopted by the
Board pursuant to any such protection shall not be deemed rescinded or
diminished in scope or content by this Agreement’s execution and delivery, and
that none of the rights or privileges granted to the Indemnitee under such
statutory law, insurance protection or resolutions or actions shall be deemed
impaired or abrogated.
 
Accordingly, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee hereby covenant and agree as follows:
 
OPERATIVE PROVISIONS
 
ARTICLE 1
 
 
Certain Definitions
 
           Section 1.01                                As used in this
Agreement:
 
“Change of Control” shall be deemed to have occurred in any one of the following
circumstances occurring after the date hereof: (i) there shall have occurred an
event required to be reported with respect to the Company in response to Item
6(e) of Schedule 14A of Regulation 14A (or in response to any similar item or
any similar schedule or form) under the Exchange Act, regardless of whether the
Company is then subject to such reporting requirement; (ii) any "person" or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
shall have become the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
15% or more of the combined voting power of the Company's then outstanding
voting securities; (iii) there occurs a merger or consolidation of the Company
with any other entity, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
51% of the combined voting power of the voting securities of the surviving
entity outstanding immediately after such merger or consolidation and with the
power to elect at least a majority of the board of directors or other governing
body of such surviving entity; (iv) all or substantially all the assets of the
Company are sold or disposed of in a transaction or series of related
transactions; (v) the approval by the shareholders of the Company of a complete
liquidation of the Company; or (vi) the individuals who on the date hereof
constitute the Board (including, for this purpose, any new director whose
election or nomination for election by the Company's shareholders was approved
by a vote of at least a majority of the directors then still in office who were
directors on the date hereof or whose election or nomination was so approved)
cease for any reason to constitute at least a majority of the members of the
Board.
 
“Corporate Status” describes the status of the Indemnitee as a current or prior
director, officer, trustee, general partner, managing member, fiduciary, board
of directors’ committee member, employee or agent of any other Enterprise (as
defined below) as long as such service is or was at the request of the Company.
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
“Enterprise” means the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, general partner, managing member, fiduciary,
board of directors’ committee member, employee or agent.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expenses” shall include all reasonable direct and indirect costs (including,
without limitation, attorneys' fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
(i) prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding, (ii) establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise, or (iii) the review and preparation of
this Agreement on behalf of Indemnitee.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.  Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
 
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the rights of Indemnitee
under this Agreement or of other indemnitees under similar indemnification
agreements) or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
“Independent Directors” any member of the Company’s board of directors who is
not (i) an officer or employee of the Company, (ii) an officer, director or
employee or any affiliate (excluding the Company) thereof, (iii) a person who
controls or is under common control of any affiliate thereof or (iv) a person
who otherwise would fail to qualify as an “independent director” under the
applicable rules of the Nasdaq National Market as then in effect.
 
“Liabilities” means any losses or liabilities, including, without limitation,
any judgments, fines, ERISA excise taxes and penalties, penalties and amounts
paid in settlement, arising out of or in connection with any Proceeding
(including all interest, assessments and other charges paid or payable in
connection with or in respect of any such judgments, fines, ERISA excise taxes
and penalties, penalties or amounts paid in settlement).
 
 “person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that the term “person” shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
 
“Proceeding” includes any threatened, pending or completed action, derivative
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by or on
behalf of the Company or any other party, or any inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or other proceedings hereinabove listed in which Indemnitee was, is
or will be involved as a party or otherwise by reason of any Corporate Status of
Indemnitee, or by reason of any action taken (or failure to act) by him or of
any action (or failure to act) on his part while serving in any Corporate
Status, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of Expenses can be provided under this Agreement.
 
Section 1.02                                For the purposes of this Agreement:
 
References to “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that if Indemnitee is or was a director,
officer, employee, or agent of such constituent corporation or is or was serving
at the request of such constituent corporation as a director, officer, employee,
or agent of another corporation, partnership, joint venture, trust or other
enterprise, then Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
Reference to “other enterprise” shall include employee benefit plans; references
to “fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
 
 
ARTICLE 2
 
 
Services By Indemnitee
 
Section 2.01  .  Services By Indemnitee.  Indemnitee hereby agrees to continue
to serve as a director of the Company for so long as Indemnitee is elected or
until Indemnitee tenders his resignation or is removed.
 
 
ARTICLE 3
 
 
Indemnification
 
Section 3.01  .  General.  (a) The Company hereby agrees to and shall indemnify
Indemnitee and hold him harmless from and against any and all Expenses and
Liabilities, in either case, actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf, to the fullest extent permitted by applicable law.
 
For purposes of this Section 3.01, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:
 
(i)  to the fullest extent permitted by any provision of the FBCA, or the
corresponding provision of any amendment to or replacement of the FBCA, and
 
(ii)  to the fullest extent authorized or permitted by any amendments to or
replacements of the FBCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
 
(b)  Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding to
which Indemnitee is not a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.
 
(c)  Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him in connection therewith. If
Indemnitee is not wholly successful in such Proceeding, but is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with each successfully resolved claim, issue or matter. If the Indemnitee is not
wholly successful in such Proceeding, the Company also shall indemnify
Indemnitee against all Expenses reasonably incurred in connection with a claim,
issue or matter related to any claim, issue, or matter on which the Indemnitee
was successful. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
 
Section 3.02  . Exclusions.  Notwithstanding any provision of this Agreement,
the Company shall not be obligated under this Agreement to make any indemnity
(including any advancement of Expenses) in connection with any claim made
against Indemnitee:
 
(a)  for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law; or
 
(b)  except as otherwise provided in Sections 6.01(d) or (f) hereof, prior to a
Change in Control, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its affiliates or
their respective directors, officers, employees or other indemnitees, unless (i)
the Proceeding (or any part of any Proceeding) is authorized prior to its
initiation by a majority of the Independent Directors or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law.
 
 
ARTICLE 4
 
 
Advancement Of Expenses; Defense of Claims
 
Section 4.01  .  Advances.  Notwithstanding any provision of this Agreement to
the contrary, the Company shall advance any Expenses incurred by Indemnitee in
connection with any Proceeding within ten (10) days after the receipt by the
Company of a statement or statements requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding.  Any overdue
amount of such Expenses to be paid by the Company hereunder shall bear interest,
compounded monthly, at a rate equal to the prime annual rate as reported on the
last business day of each calendar month in the Money Rates (or other
applicable) section of the Eastern Edition of the Wall Street Journal, a
publication of Dow Jones & Company, Inc., which rate is a composite of the base
rate on corporate loans posted from time to time by at least 75% of the 30
largest commercial banks operating within the United States.  Advances shall be
made without regard to Indemnitee’s ability to repay such amounts and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.  This Section 4.01 shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Section 3.02.
 
Section 4.02  .  Repayment of Advances or Other Expenses.  Indemnitee agrees
that Indemnitee shall reimburse the Company for all Expenses advanced by the
Company pursuant to Section 4.01 or 6.01(f), in the event and only to the extent
that it shall be determined by final judgment or other final adjudication under
the provisions of any applicable law (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee is not entitled to be indemnified
by the Company for such Expenses.
 
Section 4.03  .  Defense of Claims.  The Company will be entitled to participate
in the Proceeding at its own expense.  The Company shall not settle any action,
claim or Proceeding (in whole or in part) which would impose any Expense,
judgment, fine, penalty or limitation on the Indemnitee without the Indemnitee’s
prior written consent, such consent not to be unreasonably withheld.  Indemnitee
shall not settle any action, claim or Proceeding (in whole or in part) which
would impose any Expense, judgment, fine, penalty or limitation on the Company
without the Company’s prior written consent, such consent not to be unreasonably
withheld.
 
 
ARTICLE 5
 
 
Procedures For Notification of and Determination of Entitlement To
Indemnification
 
Section 5.01  .  Request For Indemnification. (a) Within 60 days after the
actual receipt by Indemnitee of notice that he is a party to or a participant
(as a witness or otherwise) in any Proceeding, Indemnitee shall submit to the
Company a written notice identifying the Proceeding.  The omission by the
Indemnitee to so notify the Company will not relieve the Company from any
liability which it may have to Indemnitee (i) otherwise than under this
Agreement, and (ii) under this Agreement except and only to the extent the
Company can establish that such omission to notify caused actual material
prejudice to the Company.
 
(b)  Indemnitee shall thereafter deliver to the Company a written application to
indemnify Indemnitee in accordance with this Agreement.  Such application(s) may
be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his sole discretion.  Following such a written application for
indemnification by Indemnitee, the Indemnitee’s entitlement to indemnification
shall be determined according to Section 5.02 of this Agreement.
 
Section 5.02  .  Determination of Entitlement. (a) Upon written request by
Indemnitee for indemnification pursuant to Section 5.01, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case:  (i) by a majority vote of the Independent
Directors who are Disinterested Directors, even though less than a quorum of the
Board; or (ii) if so requested by the Indemnitee in his sole discretion, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee.  If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten days after such
determination.  Indemnitee shall reasonably cooperate with the person, persons
or entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(b)  If entitlement to indemnification is to be determined by Independent
Counsel pursuant to Section 5.02(a), such Independent Counsel shall be selected
as provided in this Section 5.02.  If a Change in Control shall not have
occurred, the Independent Counsel shall be selected by the Independent
Directors, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Counsel so selected.  If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected.  In either event, Indemnitee or the Company, as the case
may be, may, within ten days after such written notice of selection shall have
been received, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit.  If,
within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 5.01 hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 5.02(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 6.01(a) of this Agreement, the Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
 
(c)  The Company agrees to pay the reasonable fees of any Independent Counsel
and to fully indemnify such Independent Counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
 
Section 5.03  .  Presumptions and Burdens of Proof; Effect of Certain
Proceedings.  (a) In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 5.01 of this Agreement, and the Company shall have the
burdens of coming forward with evidence and of persuasion to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.  Neither the failure of any
person, persons or entity to have made a determination prior to the commencement
of any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by any person, persons or entity that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.
 
(b)  If the person, persons or entity empowered or selected under Section 5.02
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification.
 
(c)  The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise provided in this Agreement) of
itself adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that Indemnitee had reasonable
cause to believe that his conduct was unlawful.
 
(d)  For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise.  The provisions of this Section 5.03(c) shall not
be deemed to be exclusive or to limit the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.
 
(e)  The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.
 
 
ARTICLE 6
 
 
Remedies of Indemnitee
 
Section 6.01  .  Adjudication or Arbitration.  (a) In the event of any dispute
between Indemnitee and the Company hereunder as to entitlement to
indemnification or advancement of Expenses (including without limitation where
(i) a determination is made pursuant to Section 5.02 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 4.01 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 5.02(a) of this Agreement within 45 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to the last sentence of Section 5.02(a) of
this Agreement within ten days after receipt by the Company of a written request
therefor, or (v) payment of indemnification pursuant to Section 3.01 of this
Agreement is not made within ten days after a determination has been made that
Indemnitee is entitled to indemnification), then Indemnitee shall be entitled to
an adjudication by a court of his entitlement to such indemnification or
advancement of Expenses. Alternatively, in such case, Indemnitee, at his option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration
Association.  The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.
 
(b)  In the event that a determination shall have been made pursuant to Section
5.02(a) of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 6.01
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits, and Indemnitee shall not be prejudiced by reason of that adverse
determination.  In any judicial proceeding or arbitration commenced pursuant to
this Section 6.01 the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be, and
the Company may not refer to or introduce into evidence any determination
pursuant to Section 5.02(a) of this Agreement adverse to Indemnitee for any
purpose.  If Indemnitee commences a judicial proceeding or arbitration pursuant
to this Section 6.01, Indemnitee shall not be required to reimburse the Company
for any advances pursuant to Section 4.02 until a final determination is made
with respect to Indemnitee’s entitlement to indemnification (as to which all
rights of appeal have been exhausted or lapsed).
 
(c)  If a determination shall have been made pursuant to Section 5.02(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 6.01.
 
(d)  In the event that Indemnitee, pursuant to this Section 6.01, seeks a
judicial adjudication of or an award in arbitration to enforce his rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration.  If it shall be determined in said
judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of Expenses sought, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses reasonably incurred by
Indemnitee in connection with such judicial adjudication or arbitration.
 
(e)  The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 6.01 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
 
(f)  The Company shall indemnify Indemnitee to the fullest extent permitted by
law against all Expenses and, if requested by Indemnitee, shall (within ten days
after the Company’s receipt of each such written request) advance such Expenses
to Indemnitee, which are incurred by Indemnitee in connection with any judicial
proceeding or arbitration brought by Indemnitee for (i) indemnification or
advances of Expenses by the Company under this Agreement or any other agreement
or provision of the Company’s Articles of Incorporation or By-laws now or
hereafter in effect, or (ii) recovery or advances under any insurance policy
maintained by any person for the benefit of Indemnitee in connection with the
performance of his duties for or on behalf of the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance or insurance recovery, as the case may be.
 
 
ARTICLE 7
 
 
Directors' and Officers' Liability Insurance
 
Section 7.01  .  D&O Liability Insurance.  The Company shall obtain and maintain
a policy or policies of insurance (“D&O Liability Insurance”) with reputable
insurance companies providing liability insurance for directors and officers of
the Company in their capacities as such (and for any capacity in which any
director or officer of the Company serves any other Enterprise at the request of
the Company), in respect of acts or omissions occurring while serving in such
capacity, on terms with respect to coverage and amount (including with respect
to the payment of Expenses) no less favorable than those of such policy in
effect on the date hereof.
 
Section 7.02  .  Evidence of Coverage.  Upon request by Indemnitee, the Company
shall provide copies of all policies of D&O Liability Insurance obtained and
maintained in accordance with Section 7.01 of this Agreement.  The Company shall
promptly notify Indemnitee of any changes in such insurance coverage.
 
 
ARTICLE 8
 
 
Miscellaneous
 
Section 8.01  .  Nonexclusivity of Rights.  The rights of indemnification and
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled to
under applicable law, the Company’s Articles of Incorporation, the Company’s
Bylaws, any agreement, a vote of shareholders or a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal.  To the extent
that a change in Florida law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Company’s Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
 
Section 8.02  .  Insurance and Subrogation. (a) To the extent that, pursuant to
Section 7.01, the Company maintains a policy or policies providing D&O Liability
Insurance, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, trustee, partner, managing member, fiduciary, officer, employee
or agent under such policy or policies.  If, at the time the Company receives
notice from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.  The failure or refusal of any such insurer to pay any such
amount shall not affect or impair the obligations of the Company under this
Agreement.
 
(b)  In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
(c)  The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.
 
(d)  The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, board of directors’
committee member, employee or agent of any other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
Expenses from such Enterprise.
 
Section 8.03  .  Contribution.  To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as the Board deems
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
Proceeding; and/or (ii) the relative fault of the Company (inclusive of any of
its directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
 
Section 8.04  .  Amendment.  This Agreement may not be modified or amended
except by a written instrument executed by or on behalf of each of the parties
hereto.
 
Section 8.05  .  Waivers.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
Section 8.06  .  Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement.
 
Section 8.07  .  Severability.  If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason:  (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not be affected or
impaired thereby and shall remain enforceable to the fullest extent permitted by
law; (b) such provision shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
 
Section 8.08  .  Notice Of Proceedings.  Indemnitee agrees promptly to notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.  The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.
 
Section 8.09  .  Notices.  All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been furnished (a) if delivered by hand or by
courier and receipted for by the party to whom such notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed or (c) if sent by facsimile transmission and fax confirmation is
received, on the next business day following the date on which such facsimile
transmission was sent. Addresses for notice to either party shall be those
maintained in the Company’s records on the date of this Agreement, or such other
address as either party shall have furnished by written notice to the other
party as provided above.
 
Section 8.10  .  Binding Effect.  (a) The Company confirms and agrees that it
has entered into this Agreement and assumed the obligations imposed on it hereby
to induce Indemnitee to serve as a director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director of the Company.
 
(b)  This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and executors, administrators, personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all, or a substantial part of the business or assets of the
Company, by written agreement in the form and substance satisfactory to
Indemnitee, to assume and agree to perform this Agreement in the manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.
 
(c)  The indemnification and advancement of Expenses provided by, or granted
pursuant to this Agreement shall continue as to a person who has ceased to be a
director, officer, employee or agent or is deceased and shall inure to the
benefit of the heirs, executors, administrators, legatees and assigns, of such a
person.
 
Section 8.11  .  Governing Law.  This Agreement and the legal relations among
the parties shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida, without regard to its conflict of laws rules.
 
Section 8.12  .  Consent To Jurisdiction.  Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 6.01(a) of this
Agreement, the Company and Indemnitee hereby irrevocably and unconditionally (i)
agree that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in the Circuit Court in and for Pinellas County,
Florida (the “Circuit Court”), and not in any other state or federal court in
the United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Circuit Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
waive any objection to the laying of venue of any such action or proceeding in
the Circuit Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Circuit Court has been brought
in an improper or inconvenient forum.
 
Section 8.13  .  Headings.  The Article and Section headings in this Agreement
are for convenience of reference only, and shall not be deemed to alter or
affect the meaning or interpretation of any provisions hereof.
 
Section 8.14  .  Counterparts.  This Agreement may be executed in one or more
counterparts, by means of multiple signature pages each containing less than all
required signatures, and by means of facsimile signatures, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.
 
.  Use of Certain Terms.  As used in this Agreement, the words “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular paragraph, subparagraph, section,
subsection, or other subdivision. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered and shall be
deemed effective as of the date first above written.




TECHNOLOGY RESEARCH CORPORATION




By:                                                                           
Name:                                                                      
Title:                                                                        




INDEMNITEE




By:                                                                           
Name:                                                                      

